Banke, Presiding Judge.
This appellee initiated condemnation proceedings to acquire certain property owned by the appellant, and a special master entered an award valuing the property at $27,500. Being dissatisfied with that valuation, the appellant appealed to superior court for a de novo trial on the issue of compensation. That trial, which was conducted without a jury, ended with a determination by the superior court that the *338property was worth only $8,000. In this appeal from the denial of his motion for new trial, the appellant’s sole contention is that the trial judge erred in not allowing him to introduce certain property tax returns into evidence for impeachment purposes. Held:
Decided January 16, 1991.
I. Allen Meadors, B. J. Smith, for appellant.
Leonard Farkas, for appellee.
The appellant was not represented by counsel during the trial of the case, and the only evidence introduced on the issue of the property’s value consisted of the testimony of the appellee’s appraiser, in whose opinion the property was worth $8,000. This witness was not questioned about any tax returns, and it is therefore not apparent how the evidence at issue could have served to impeach him. Compare Housing Auth. of Atlanta v. Republic Land &c. Co., 127 Ga. App. 84 (2) (192 SE2d 530) (1972); State Hwy. Dept. v. Raines, 129 Ga. App. 123 (3) (199 SE2d 96) (1973). Moreover, the tax returns were not tendered as evidence; and it does not, in fact, even appear that the appellant had copies of them in his possession which he was prepared to tender. Consequently, the appeal presents nothing for review. Accord George v. D’Angelo, 171 Ga. App. 433, 434 (2) (319 SE2d 874) (1984).

Judgment affirmed.


Birdsong, P. J., and Cooper, J., concur.